|N THE SUPREME COURT OF PENNSYLVAN|A
EASTERN DlSTRlCT

|\/||CHAEL HOWARD, ; No. 151 E|\/| 2016

Petitioner

HONORABLE LEON TUCKER, CO|V|I\/|ON
PLEAS JUDGE, PH|LADELPH|A
COUNTY,

Respondent _

ORDER

PER'cuRlAlvl

AND NOW, this 22nd day of December, 2016, the App|ication for Leave to Fi|e
Origina| Process and the Petition for Writ of |\/|andamus _are DlSM|SSED. See
Commonwealth v. A//', 10 A.3d 282 (Pa. 2010) (exp|aining that hybrid representation is
not oermitted).

The Prothonotary is D|RECTED to forward the filings to counsel of record and to

strike the name of the jurist from the caption.